NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                        ______________

                       Nos. 19-1755 and 19-1762
                           ______________

                        WILLIAM DEFORTE,
                                  Appellant in 19-1755

                                   v.

BOROUGH OF WORTHINGTON; KEVIN FEENEY, Individually and as
    Mayor of the Borough of Worthington; GERALD RODGERS,
  Individually and as a Police Officer of the Borough of Worthington,
           Jointly and Severally; JOSEPH R. ZANDARSKI
                            ______________

                       WILLIAM J. DEFORTE,
                                   Appellant in 19-1762

                                   v.

    COLONEL TYREE C. BLOCKER, Acting Commissioner of the
   Pennsylvania State Police; CORPORAL JOSEPH R. ZANDARSKI,
     Individually and as an Officer in the Pennsylvania State Police,
                          Jointly and Severally
                            ______________

            On Appeal from the United States District Court
                for the Western District of Pennsylvania
       (D.C. Civil Action Nos. 2-16-cv-00067 and 2-16-cv-00113)
               Chief District Judge: Hon. Mark R. Hornak
                            ______________

             Submitted Under Third Circuit L.A.R. 34.1(a)
                    Thursday, September 24, 2020
                          ______________

        Before: AMBRO, PORTER, and ROTH, Circuit Judges.
                                     (Filed: February 9, 2021)

                                        ______________

                                           OPINION ∗
                                        ______________

PORTER, Circuit Judge.

       William DeForte was fired as the Chief of Police of Worthington Borough in

Pennsylvania. DeForte sued the Borough, several Borough officials, and Pennsylvania

State Police officers, alleging that the defendants violated his civil rights under federal

and state law. The District Court granted summary judgment to all defendants. For the

reasons explained below, we will affirm the District Court.

                                                 I

       Because we write primarily for the parties, we recount only the facts necessary to

our decision.

       After DeForte’s firing, and at the request of Borough officials, Joseph Murphy and

Joseph Zandarski of the Pennsylvania State Police (“PSP”) investigated a series of

suspicious events that occurred during and after DeForte’s tenure as Chief of Police. The

PSP investigated: (1) firearms purchases and transfers that DeForte made as Chief of

Police, (2) the disappearance of police radios during DeForte’s tenure, (3) a theft of cash

from the police evidence locker after DeForte was fired, and (4) a theft of DeForte’s

personal files after he was fired.



∗
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                                2
       As a result of the investigation, a local prosecutor charged DeForte with several

theft-related crimes. The charges were eventually dropped.

       DeForte then sued the Borough of Worthington, Borough officials, and PSP

officials. DeForte asserted a fabrication-of-evidence claim under 42 U.S.C. §§ 1983 and

1988, and state-law claims for malicious prosecution and intentional infliction of

emotional distress. 1 The District Court granted summary judgment to all defendants, and

DeForte timely appealed.

                                            II 2

       DeForte argues that the District Court erred by (1) finding that there were no

genuine disputes of material fact that precluded summary judgment, and (2) failing to

alert DeForte to the deficiencies in his summary judgment briefing. We discern no error

and will affirm the District Court.

                                            A

       DeForte contends that the District Court usurped the jury’s fact-finding role when

it explained, in ten footnotes, that no genuine dispute of material fact remained. Because

DeForte fails to adequately develop this argument, we will not consider it.



1
  DeForte filed two separate actions and brought additional federal claims under 42
U.S.C. §§ 1985 and 1986, and a state law claim for abuse of process. After consolidating
the cases, the District Court dismissed those claims.
2
  The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1367(a). We have
jurisdiction under 28 U.S.C. § 1291. We review a grant of summary judgment de novo.
Chartis Prop. Cas. Co. v. Inganamort, 953 F.3d 231, 234 n.4 (3d Cir. 2020). “[W]e will
affirm a grant of summary judgment only if there is no dispute as to any material fact and
the moving party is entitled to judgment as a matter of law.” Id.; see Fed. R. Civ. P.
56(a).
                                             3
       To avoid summary judgment, a plaintiff “must come forward with ‘specific facts

showing that there is a genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986) (quoting Fed. R. Civ. P. 56(e)) (emphasis

omitted). To meet that standard, “the plaintiff must present affirmative evidence in order

to defeat a properly supported motion for summary judgment[,]” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 257 (1986), and “cannot simply reassert factually unsupported

allegations contained in its pleadings,” Williams v. Borough of W. Chester, 891 F.2d 458,

460 (3d Cir. 1989).

       In addition, an appellant’s “argument . . . must contain . . . appellant’s contentions

and the reasons for them, with citations to the authorities and parts of the record on which

the appellant relies[.]” Fed. R. App. P. 28(a)(8); see also 3d Cir. L.A.R. 28.3(c) (2011)

(“All assertions of fact in briefs must be supported by specific reference to the record.”).

       DeForte fails to support his claim of error with citations to legal authority or facts

in the record. The lack of record citations is particularly problematic here because

DeForte maintains that the District Court ignored evidence that would create genuine

disputes of material fact precluding summary judgment.

       DeForte’s argument contains twenty-three citations to the joint appendix.

Approximately half of those citations are to the District Court’s opinion and not facts in

the record. DeForte fails to explain how the remaining citations are relevant to his legal

claims. For example, DeForte submits that footnote four in the District Court’s opinion

ignored evidence that he was responsible for purchasing the Borough’s firearms. To

support this claim, DeForte generally cites to pages 175–248 of the joint appendix but

                                              4
fails to explain how this fact has any bearing on his allegations that the defendants

fabricated evidence, maliciously prosecuted him, or intentionally caused him emotional

distress. He makes it impossible to conduct any meaningful review of his arguments.

         “[A]bsent extraordinary circumstances, briefs must contain statements of all issues

presented for appeal, together with supporting arguments and citations.” Simmons v. City

of Philadelphia, 947 F.2d 1042, 1065 (3d Cir. 1991). We see no extraordinary

circumstances that could excuse DeForte’s inadequate briefing. Thus, we reject his

argument for failure to comply with federal and local rules of appellate procedure. 3

                                               B

         Next, DeForte argues that the District Court erred by “fail[ing] to alert [DeForte’s]

counsel about the disastrous state of his responses to the [defendants’ statement] of

undisputed material facts.” Appellant’s Br. 19 (capitalization altered). He cites no legal

authority for the proposition that the District Court is required to supervise his counsel’s

legal filings. And we are not aware of any such authority. A District Court is not obliged

to provide unsolicited advice that could compromise its impartiality. See 28 U.S.C. § 455

(“Any . . . judge . . . of the United States shall disqualify himself in any proceeding in

which his impartiality might reasonably be questioned.”).

         DeForte also argues that dismissal would be a severe sanction because his counsel

is a “[solo] practitioner facing off against well[-]represented Defendants.” Appellant’s Br.

22. He relies on a concurrence from one of our cases that noted a “substantial disparity



3
    Regardless, after carefully reviewing the District Court’s opinion, we find no error.
                                               5
between the parties, in terms of their financial resources and the competency of their

counsel.” Titus v. Mercedes Benz of N. Am., 695 F.2d 746, 754 (3d Cir. 1982) (Fullam, J.,

sitting by designation, concurring). That passing observation neither excuses DeForte’s

counsel’s shortcomings in the District Court nor relaxes the summary judgment standard

that we must apply.

                                      *      *      *

       For these reasons, we will affirm the District Court’s order granting summary

judgment.




                                             6